DETAILED ACTION
This Office Action is responsive to application number 16/581,745 ASSISTIVE APPARATUS WITH BUTTOCKS SPREADING MECHANISM, filed on 9/24/2019. Claims 1-14 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR 2004 51788 Y).


Regarding claim 1 KR 2004 51788 Y shows an assistive apparatus (100), comprising: an assistive platform (10) having a centered opening (shown in Figs.1-2); one or more actuators (152, 156) being positioned within a leaflet support housing (130); a right leaflet (110 shown near 120) being positioned on a top side of the assistive platform and connected to the one or more actuators within the leaflet support housing (Figs. 1-3); and a left leaflet (110) being positioned on the top side of the assistive platform and connected to the one or more actuators within the leaflet support housing (Figs. 1-3), wherein the one or more actuators are adapted to adjust a horizontal distance ("H") between the left leaflet and the right leaflet (Figs. 1-2), wherein 2") (Fig. 2).  
Regarding claim 2 KR 2004 51788 Y the assistive apparatus of Claim 1, wherein the one or more actuators are connected to one or more drive mechanisms (155) and adapted to be rotated counterclockwise so as to move the right leaflet and the left leaflet in a direction L1, (Fig. 1; at least one of the actuators would rotate counterclockwise while the other turned clockwise) and be rotated clockwise so as to move the right leaflet and the left leaflet in a direction L2 (Fig. 2; at least one of the actuators would rotate counterclockwise while the other turned clockwise).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2004 51788 Y) in view of (CN 104799755 A).
Regarding claim 3 KR 2004 51788 Y shows the assistive apparatus of Claim 1, but fails to show wherein the one or more actuators comprises one or more ball screw linear actuators.  However, CN 104799755 A shows a similar device with one or more screw ball linear actuators (32).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 2004 51788 Y by substituting one actuator for another known actuator for the . 
Claims 4, 6, 7, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2004 51788 Y) in view of Shou (US 6,598,246).
Regarding claim 4 KR 2004 51788 Y shows the assistive apparatus of Claim 1, but fails to show one or more front supporting legs connected to the assistive platform. However, Shou shows an inclining toilet seat device with one or more front legs (shown near 21) connected to an assistive platform (30).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 2004 51788 Y to include a frame with one or more supporting legs as shown by Shou for the purpose of positioning the device over an existing toilet bowl.   
Regarding claim 6 KR 2004 51788 Y as combined shows the assistive apparatus of Claim 4, wherein the one or more front supporting legs (Shou, shown near 21_ are connected to a front bar (bar shown near 10 with connectors shown connecting the front legs) via one or more connectors (Fig. 1).  
Regarding claim 7 KR 2004 51788 Y as combined shows the assistive apparatus of Claim 1, further comprising: one or more back supporting legs (Armstrong; shown near 62), being connected to a support frame mounting base (20), wherein the support frame mounting base is adapted to support the assistive platform (Fig. 3).
Regarding claim 9 KR 2004 51788 Y as combined shows the assistive apparatus of Claim 1, further comprising: a lifting assembly (60) being connected to the assistive platform (via 20), wherein the lifting assembly comprising one or more lifting shafts (22) adapted to lift the assistive platform so as to position the assistive platform to 
Regarding claim 10 KR 2004 51788 Y as combined shows the assistive apparatus of Claim 9, wherein the "a" angle is adjusted to be between 00 and 800 (Figs. 2, 4 & 5).  
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2004 51788 Y) in view of Shou (US 6,598,246) in further view of (CN 204500521 U).
Regarding claims 5 and 8 KR 2004 51788 Y as combined shows the assistive apparatus,  and shows wherein the one or more front and back supporting legs are substantially vertical (Fig. 2, 4 and 5) but fails to show they are physically connected to one or more floor mounting flanges to secure the assistive apparatus and prevent movement.  However, CN 204500521 U shows front supporting legs (3) physically connected to one or more floor mounting flanges (6) to secure the assistive apparatus and prevent movement.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 2004 51788 Y as combined to include mounting flanges for the purpose of securely fastening the device in place as shown by CN 204500521 U.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2004 51788 Y) in view of (JP 2009 -11791 A).
Regarding claim 12 KR 2004 51788 shows assistive apparatus of Claim 1, but fails to show a controller being adapted to control the one or more actuators to adjust the horizontal distance ("H") between the left leaflet and the right leaflet move the right.  However, JP 2009 -11791 A shows a motorized left and right leaflet device (Fig.  (C) The motor (3) is connected to a power source via a switch panel that also serves as a control device.”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 2004 51788 Y to include a motorized device that can be operated by a control panel (controller) while the user is seated on the device for exact personal adjustment as shown by JP 2009 -11791 A. 
Allowable Subject Matter
Claims 11, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henson (US 6,044,499) shows a width adjustable toilet seat with a linear screw actuator; Campbell et al. (US Pub. 2009/0313753) shows the general state of the art of a platform and frame toilet seat lift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/7/2022